       Case: 1:19-cv-01632 Document #: 1 Filed: 03/07/19 Page 1 of 5 PageID #:1
                                                                                                                                ,r/
          [lfyou need additional space for ANY section, please aftach an additional sheet.and reference that section']


                                                                                                   BECEII^EP
                              UNITED STATES DISTRICT                            COI]RT
                          FoR rHE NoRTHERN DrsrRrcr                             oi il,irNols                    MAR 0     7 2019 C
                                               EASTERN DTVISION

                                                                     )
                                                                                                    cLEII?IHBE'#8TSu*'
                                                                     )
                                                                     )
                                                                     )

                  Plaintiff(s),

                                                                                Case No-


                                                                            19cv1632

}erutce> lll,+* d Hntincsu                                *                 Judge Chang
                                                                            Mag. Judge Weisman
 -l h ttr i\ "t' Seaictg
           J      Defendant(s).




             COMPLAINT F'OR VIOLATION OF CONSTITUTIONA-L RIGHTS

This   form complaint is designed to help you, as a pro se plaintiff, state your case in a clear
m&nner. Please read the directions and the n.umbered paragraphs carefully. Some paragraphs
may not appty to you. You may cross out paragraphs that do not apply to you, All references
to "plaintiff' and "defendant" are stated in the sfugular but will aPply to more than one
plaintiff or defendant if tlrat is the nature of the case.

1.       This is a claim for violation of plaintiff s civil rights as protected by the Constitution and

         laws of the United States under 42 U.S.C. $$ 1983, 1985, and 1986.

2.      -The court has jurisdiction under 28 U.S.C. $$ 1343 and 1367.

J.       Plaintiffs fullname is


Ifthere are additional ptaintiffs, Jill in the above information as to theft.rst-named                            plainfiff
and complete the idormation for each additional plaintiff on an extra sheel




          [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
     Case: 1:19-cv-01632 Document #: 1 Filed: 03/07/19 Page 2 of 5 PageID #:2

        [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

                                    pae.suN Uhp ,\e ilJ ehl Y€ (ccv", D"'";W
4.     Defendant,
                                                     (narire, badge nunber       if known)

                          orofficial employed by                        .w-       \Jrf-L)     l.   L
       fuofficer                                                        (deparhnent o. utg"n"y of government)
          9 ro'ltr €1
       E     an individual not employed by a govemmental entity.

Ifthere are additional defendants,fill in the above informafion as to thefirst-named
defendant and complete the informationfor each additional defendant on an extra sheet.

5.     The municipality, township or county under whose authorify defendant officer or                                   official

       ,";ffi                                      r>, , cr"x aq{toptui,tirrsrederal
       constitutional claims, the municipality, township or county is a defendant only                              if
       custom or policy ailegations are made atparagraph 7 below.

6.     on or uoour6; il              ,   5 ', 3o 11. at approximately                                         D a.m. D p.m.
                               (month,day, year)
       plaintiffwas present in the municipality (or unincorporated area) of                                  3H.,        vir
        f w,                                                    Cnull  , in the county        of

       stateorlllin"ir,",                  Dn([od hlaLste""O a hoc"rO Aur,
                                                                     precisely as possible)
                                           (identify location   as


       when defendant violated plaintiff s civil rights as follows (Place X in eaclt. box that
       applies):

       tr         arested or seized plaintiff without probable cause to believe that plaintiff had
                  ssrnmitted, was committing or was about to commit a crime;
       tr         searched plaintiff or his property without a warrant and without reasonable cause;
       tr         used excessive force upon plaintiff;
      '*          failed to intervene to protect plaintifffrom violation of plaintiff s civil rights by
                  one or more other defendants;
      tr          failed to provide plaintiffwith needed medical care;                                  2
      *           conspired together to violate one or more of plaintiff s civil rights;
                                                                                                                           Grru,d
                                                                                                                                l.
                                     31                              6,t \rt<   h€                               6-       Chlnrs
                    DrrnaprJ         ir0                                                           Rs   Irnl                  shqsr a lr-


                                                                2


        [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
     Case: 1:19-cv-01632 Document #: 1 Filed: 03/07/19 Page 3 of 5 PageID #:3

           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




       t,            De
7.      Defendant officer or official acted pursuant to a custom or policy ofdefendant

        municipality, county or township, which custom or policy is the following: (Leave blank

        if no custom          or policy is alleged):




8.      Plaintiff was charged with one or more crimes, specifically:




9.      (Place an X in the box that applies. If none applies, yoa nray describe the criminal
        proceedings ander uother') The criminal proceedings

        tr       are still pending.

        tr      were terminated in favor           ofplaintiffin      a manner     indicating plaintiffwas inns6,sn1.r

        tl      Plaintiff was found gullty of one or more charges because defendant deprivedme of a

        fair hial      as   follows




       f        otnrr,                                   No n\a

        lExamples
                    of termination in favor of the plaintiffin a manner indicating plaintiff was innocent
may include    judgrnent of not guilty, reversal of a conviction on direct appeal, expungement of the
                 a
conviction, a voluntary dismissal (SOL) by the prosecutor, or a nolle prosequi order.

                                                                  3



           [f   you need addiflonal space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-01632 Document #: 1 Filed: 03/07/19 Page 4 of 5 PageID #:4

         [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




        10.     Plaintiff furlher alleges as follows: (Desuibe what happened that you believe
         supports your clainrs. To the extent possible, be specilic fls to your own actions and
        the actions of each defendant)




               o'CrJ




11.    Defendant acted knowingly, intentionally,                    willfully   and   maliciously.           UJ   rs I
12.    As a result of defendant's conduct plaintiffwas injured as follows:




13.    Plaintiff asks that the case be tried by             a   jury.   D Yes             UNo            Dorlt            Xrrrot   ) P-fn_-

                                                                4


        flf you need additional space for ANY section, please attach an additional sheet and reference that section.l
        Case: 1:19-cv-01632 Document #: 1 Filed: 03/07/19 Page 5 of 5 PageID #:5

           [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




  14.     Plaintiffalso claims violation of rights that may be protected by the laws of Illinois, such

          as false arrest, assault, battery, false imprisonment, malicious prosecution, conspiracy,

          and/or any other claim that may be supported by the allegations of this complaint.




          WIIEREFORE, plaintiffasks for the following relief:

          A.         Damages to compensate for all bodily harm, emotional harrr, pain and suffering,

                     loss of income,loss of enjoyment of life, property damage and any other injuries

                     inflicted by defendant;

          B.             (Place    X in box if you are seeking punitive danmges.) Punitive                       damages

                     against the individual defendant; and

          C.         Such injunctive, declaratory, or other relief as may be appropriate, including

 attomey's fees and reasonable expenses as authorizedby 42 U.S.C. $ 1988.

         Plaintiffls signature:

         Plaintiff s nane (print clearly or type):

         PlaintifF s mailing address:

         ci,y      MoR{onJ GRoV6                                         swe      ( L , zrc laec>57
         Plaintiffls telephone number:             6+\            Iq t - 5 { 13
         Plaintiffls email address (if you prefer to be contacted by email):



        Plai:rtiff has previously filed          a case   in this district.     D yes
                                                                                                         E
                                                                                          D)No r6h cl i .L                  \4,'
        If yes, please list the cases         below.                                       {r rna V Pe
Any additional plaintffi must sign tlte complaint and provide the same inforntation as tlte first
plaintifJi, An additional signature page nNay be added

                                                                5


          [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
